                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                              SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                             No. &56:%3

                       Plaintiff,                     18 U.S.C. § 2250(a)
                                                      NMT 10 Years Imprisonment
       v.                                             NMT $250,000 Fine
                                                      NLT 5 Years or Life Supervised Release
JACOB ZUBER,                                          Class C Felony
[DOB 06/15/1988]
                                                      Restitution

                                                      $100 Special Assessment
                       Defendant.



                                       INDICTMENT

       THE GRAND JURY CHARGES THAT:

       Beginning on an unknown date, but as early as January 1, 2017, and continuing through

December 23, 2020, said dates being approximate, in Jasper County and Lawrence County, in the

Western District of Missouri, JACOB ZUBER, the defendant, a person required to register under the

Sex Offender Registration and Notification Act, traveled in interstate commerce to the State of

Missouri, and knowingly failed to register with the State of Missouri as required under the Sex

Offender Registration and Notification Act, all in violation of Title 18, United States Code, Section

2250(a).

                                              A TRUE BILL

                                              /s/ Monica Stone
                                              __________________________________
                                              FOREPERSON OF THE GRAND JURY
/s/ Stephanie Wan
______________________________
STEPHANIE L. WAN
Missouri Bar #57711
Assistant United States Attorney

        05/19/2021
DATED: ____________________
       Springfield, Missouri




            Case 3:21-cr-05023-BP Document 1 Filed 05/19/21 Page 1 of 1
